MEG:PAS
F. #2018RO l782

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
______________________________ X

iN THE MATTER oF AN APPLICATioN
FoR sEARCH WARRANTS FoR THE
PERs oN KNoWN AND DESCRIBED
As JAsoN CRoWDER, DATE oF
BIRTH _THE PERS oN
KNoWN AND DES CRIBED As ALLAN
FLoYD, DATE oF islan

Ni) THE PERs oN KNoWN
AND i)EsCRiBED As EDWARD
GoTAY, DATE oF BiRTH

-
______________________________ X

EASTERN DISTRICT OF NEW YORK, SS:

AFFIDAVIT IN SUPPORT
OF AN APPLICATION FOR
SEARCH WARRANTS

(Fed. R. Crim. P. 4l)

No. l9-MJ~329 §LB)

Finbarr Flerning, being duly sworn, deposes and states that he is a Tasl< Force

Officer With the Bureau of Alcohol, Tobacco, Firearms and EXplosives, duly appointed

according to law and acting as such.

Upon information and belief, there is probable cause to believe that evidence of

violations of Title 18, United States Code, Sections lZ()l(c)(l), lZOl(g)(l), l951(a),

924(c)(l)(A)(i), 924(c)(1)(A)(ii), 924(c)(l)(A)(iii) and 2_specifically, that on or about July

 

1 Because the search Warrant affidavit and search Warrant contain personally identifiable
information, the government requests permission to file the search Warrant and affidavit in
redacted form on the public docket Unredacted copies of the vvarrant and the affidavit have
been filed With the Court and Will be provided to the defendant

 

8, 2018, defendants BARIN BRoWN, JAsoN cRoWDER, date er bmi-,
ALLAN FLOYD, date of birth_ and EDWARD GOTAY, date of birth _
-, committed an armed kidnapping and aimed robbery of three victims, including an
approximately l6-month-old child, in Staten lsland, NeW Yorl<_Will be obtained by tal<ing,
and preserving as evidence, buccal sWab samples from defendants JASON CROWDER,
ALLAN FLOYD and EDWARD GOTAY.3
The source for your deponent’s information and the grounds for his belief are
as follovvs:4
l. l am a Task Force Officer With the Bureau ofAlcohol, Tobacco, Firearms
and EXplosives (hereafter “ATF”). The facts set forth in this affidavit are based upon my ovvn
investigation of the facts and upon What l have learned from other individuals Who have
participated in the investigation Additionally, statements attributable to individuals herein
are set forth in sum and substance and in part.
2. l have been involved in an investigation of the defendants related to

the aforementioned criminal activity.

 

2 A review of NYPD law enforcement database information revealed two additional
potential dates of birth for defendant JAS ON CROWDER including: -nd-

_~

3 Some of the courts that have addressed the issue have found that obtaining DNA via
saliva is subject to the protections of the Fouith Amendment. See United States v. Nicolosi,
885 F. Supp. 50, 5l-56 (E.D.N.Y. 1995) (Glasser, J.); In re Shabazz, 200 F. Supp. 2d 578, 581-
85 (D.S.C. 2002). But W United States v. OWens, 2006 WL 3725547, at *6-17 (W.D.N.Y.
Dec. 15, 2006) (finding probable cause not necessary for a saliva sample for DNA frOm an
inmate); In re Vicl<ers, 38 F. Supp. 2d 159, 165-68. (D.N.H. 1998) (permitting saliva sample
by grand jury subpoena).

4 Because the purpose of this affidavit is to set forth only those facts necessary to establish
probable cause to search, l have not set forth all of the facts and circumstances relevant to this
investigation

3. On February 27, 2019, defendant ALLAN FLOYD Was arrested and
brought into federal custody pursuant to an affidavit and criminal complaint issued by the
Honorable Steven L. Tiscione, United States Magistrate Judge (Dkt. No. l9-l\/IJ-181 (ST)).
On March 6, 2019, the Honorable J ames Orenstein, United States Magistrate Judge, issued
arrest Warrants for defendants BARIN BROWN, JASON CROWDER and EDWARD
GOTAY on the basis of an affidavit and complaint (Dkt. No. l9-MJ-l98 (JO)). On March 8,
2019, defendant BARIN BROWN vvas arrested and brought into federal custody. On April 8,
20l9, defendant EDWARD GOTAY Was arrested and brought into federal custody. Gn April
lO, 2019, JASON CROWDER Was arrested and brought into federal custody.

4. The above described complaints and affidavits are attached hereto as
Exhibit A and EXhibit B and the factual recitations therein are incorporated fully herein.

5. In addition to the factual recitation incorporated herein in EXhibit A and
EXhibit B, in connection With the investigation of the crime scene, law enforcement agents
collected sWabs of possible DNA evidence from the straps of a black du-rag (hereafter the “du~
rag”) that Was recovered in the victims’ home shortly after the aimed kidnapping and aimed
robbery. Lavv enforcement agents also collected sWabs of possible DNA evidence from a door
handle (hereafter the “door handle”) at the victims’ home as Well sWabs of possible DNA
evidence from one of the victims’ cellphones (hereafter the “cellphone”).

6. On August 29, 2018 the Nevv York City Office of the Chief Medical
Examiner (her‘eafter “OCl\/IE”) reported that, riot including the victims’ DNA, there Were three
possible DNA contributors to the DNA recovered from the du-rag. In addition, OCl\/IE

reported that, not including the victims’ DNA, the door handle had one possible DNA

contributor. OCME also reported that, not including the victims’ DNA, the cellphone had one
possible DNA contributor.

7. l knovv from my training and experience,` as Well as my conversations
With other law enforcement officials, that DNA can be recovered from objects such as a du-
rag, a door handle and a cellphone. The DNA evidence collected by law enforcement can be
tested by the OCME for the presence of DNA. Based on the facts set forth in EXhibit A and
EXhibit B, there is a substantial likelihood that the DNA of one or more defendants JASON
CROWDER, ALLAN FLOYD and EDWARD GOTAY Will be found on the du-rag, the door
handle and the cellphone.

8. The government seeks to compare the DNA from the du~rag, the door
handle and the cellphone With a DNA sample obtained directly from defendants JASON
CROWDER, ALLAN FLOYD and EDWARD GOTAY (e_.g., buccal sWabs).

9. Based on the above information, there is probable cause to believe that
defendants JASON CROWDER, ALLAN FLOYD and EDWARD GOTAY are contributors
to DNA evidence found on the du-rag, the door handle and the cellphone. Therefore, there is
probable cause to believe that a buccal sWab Would constitute evidence of the defendants’
commission of the charged crimes.

WHEREFORE, your deponent requests that search Warrants be issued
authorizing ATF Special Agents, Nevv York City Police Department officers, United States
Marshals and other appropriate law enforcement and support personnel to seize and obtain
from defendants JASON CROWDER, ALLAN FLOYD and EDWARD GOTAY, a buccal
sWab sample. An appropriately trained law enforcement officer, or an appropriately trained

designee, Will perform the cheek svvabbing. The DNA samples sought herein Will be collected

by buccal swabbing. This method involves taking a sterile svvab (similar to a Q-Tip) and gently
scrubbing the inside right cheek, then the inside left cheek, for approximately five to ten
seconds. TWo samples for each defendant are requested in the event that one of the samples
becomes contaminated or otherwise cannot be tested. The samples seized Will be subsequently

submitted to a forensic laboratory for examination and Will be subject to examination, testing

W

Finb rr Fleming/

Tas Foice Officer

Bureau of Alcohol, Tobacco, Firearms and
EXplosives

and analysis.

vaorn to before me this

_Githd yofra@)il,%/ 2019

TH]§/HONORABLE LOIS BLOOM
UNITED STATES MAGISTRATE JUDGE
EASTERN DISTRICT OF NEW YORK

EXHIBIT A

Case 1:19-mj-00181-ST Document 1 Filed 02/27/19 Page 1 of 10 Page|D #: 1

MKM:PAS
F. #2018R01782

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

__________________ X
COMPLAINT AND AFFIDAVIT

UNTTED STATES OF AMERICA IN SUPPORT OF AN
APPLICATION FOR AN ARREST

- against - WARRANT
ALLAN FLOYD, (T. 18, U.S.C., §§ 1201(a)(1), 1201(g)(1),
also known as “Rugar Richmond Ace,” 1951(a), 924(0)(1)(A)(i),
924(0)(1)(A)(ii) and 2)
Defendant.

Cr. No. 19-MJ-181

__________________ X

EAS'I;ERN DISTRICT OF NEW YORK, SS:

FINBARR FLEMING, being duly swom, deposes and states that he is a Task
Force foicer with the Bureau of Alcohol, Tobacco, Firearms and Explosives (“ATF”), duly
appointed according to law and acting as such and states as follows:

In or about July 2018, within the Eastern District of New York and elsewhere,
the defendant ALLAN FLOYD, also known as “Rugar Richmond Ace,” together with others,
did knowingly and intentionally conspire to seize, confine, inveigle, kidnap, abduct and carry
away and hold, for ransom and reward and otherwise, one or more persons, to wit: Victim-l,
Victirn-2 and Vietim-3 (a child who was approximately 16-m0nths old), individuals whose
identities are known to the Affiant, and to use one or more means, facilities and
instrumentalities of interstate and foreign commerce, to wit: cellular telephones, in committing
and in furtherance of the commission of the offense, contrary to Title 18, United States Code,

Sections 1201(a)(l) and 120l(g)(l).

Case 1:19~mj-00181~ST Document 1 Filed 02/27/19 Page 2 of 10 Page|D #: 2

In furtherance of the conspiracy and to effect its objects, within the Eastern
District of New York and elsewhere, defendant ALLAN FLOYD, also known as “Rugar

Richmond Ace,” together with others, did commit and cause to be committed, among others,

the following overt acts:

(a) On or about July 8, 2018, defendant ALLAN FLOYD, also
known as “Rugar chhmond Ace,” in the presence of two co-conspirators, pointed a firearm at

the head and chest of Victim-l;

(b) On or about July 8, 2018, defendant ALLAN FLOYD, also
known as “Rugar Richmond Ace,” along with two co-conspirators, forced Victim-l and
Victim-Z into the victims’ car;

(e) on er about July 8, 2018, defendant ALLAN FLoYD, also
known as “Rugar Richmond Ace,” along with two co-conspirators, transported Victim-l,

Victim-2 and Victim~3, by their car, to their residence and forced Victim-l to enter the

residence; and

(d) On or about July 8, 2018, defendant ALLAN FLOYD, also
known as “Rugar Richmond Ace,” and two of his co-conspirators, took Victim-l and Victim-
2’s property including, but not limited to, marijuana, United States currency, a safe, jewelry,

clothing, collector edition Michael Jordan sneakers and a BB gun.

(Title 18, United States Code, Sections 1201(0)(1) and 1201(g)(1))

 

Case 1:19-mj-00181-ST Document 1 Filed 02/27/19 Page 3 of 10 Page|D #: 3

On or about July 8, 2018, within the Eastem District ofNew York, the defendant
ALLAN FLOYD, also known as “Rugar Richmond Ace,” together with others, did knowingly
and intentionally obstruct, delay and affect commerce and the movement of articles and
commodities in commerce, by robbery, to wit: the robbery of a narcotics trafficker in Staten
Island, New York.

(Title 18, United States Code, Sections l951(a) and 2)

Gn or about July 8, 2018, within the Eastern District ofNew York, the defendant
ALLAN FLOYD, also known as “Rugar Richmond Ace,” together with others, did knowingly
and intentionally use and carry one or more firearms during and in relation to a crime of
violence, to wit: the July 8, 2018 robbery referred to above, and did knowingly and
intentionally possess said firearms in furtherance of said crime of violence, one or more of

which firearms were brandished.
(Title 18, United States Code, Sections 924(0)(1)(A)(i), 924(0)(1)(A)(ii) and 2)

The source of your deponent’s information and the grounds for his belief are

as follows:l

1. I am a Task Force Officer (hereafter “TFO”) with the ATF. I have been
a TFO since 2014 and have served in the New York City Police Department (hereafcer
“NYPD”) for approximately 24 years. I have been involved in the investigation of numerous

cases involving kidnappings, armed robberies and firearms offenses The information in this

 

1 Beeause the purpose of this Complaint and Affidavit in Support of an Arrest
Warrant are to set forth only those facts necessary to establish probable cause to arrest, I have not
described all the relevant facts and circumstances of which I am aware.

3

Case 1:19-mj-00181-ST Document 1 Filed 02/27/19 Page 4 of 10 PagelD #: 4

Complaint comes from my personal involvement in the investigation, a review of records of
the ATP, NYPD and other government agencies, including video footage recorded by
surveillance cameras, reports of victim interviews and conversations With other law
enforcement ofticers. Unless specifically indicated, all conversations and statements described
in this affidavit are related in sum and substance and in part only.

2. On or about July 8, 2018 at approximately 2:00 p.m., Allan Floyd, also
known as “Rugar Richmond Ace,” (hereafter “FLOYD”), and three co-conspirators (hereafcer
“Co-Conspirator-l,” “Co-Conspirator-Z” and “Co-Conspirator-B”) participated in the armed
kidnapping and armed robbery of a Staten Island, New York marijuana dealer (hereaiter
“Victim-l”) along with Victim-l ’s fiancee (hereafter “Victim-Z”) and their approximately 16-
month old child (hereafter “Victim-S”) in the Eastern District of New York.2

3. During interviews by the ATF and NYPD, Victim-l stated that on or about July
8, 2018, Victim-l spoke with Co-Conspirator-l about purchasing high quality marijuana from
Co-Conspirator~l .3 Victim-l planned to resell some of the high quality marijuana to Victim-
l’s cousin. On at least one prior occasion, Victim-l purchased marijuana from Co-

Conspirator-l and had also previously smoked marijuana with Co-Conspirator-l at Victim-l ’s

 

2 Victim-l has not received any benefits related to this investigation Vicim-l ’s
criminal history includes convictions under New York Penal law for: criminal trespass,
criminal possession of marijuana, aggravated harassment, attempted criminal sale controlled
substance and attempted criminal mischief. Victim-2 has not received any benefits related to
this investigation and does not have a criminal record.

3 This and all other statements by the victims and eyewitnesses to law
enforcement are set forth in sum and substance and in part.

4

Case 1:19-'mj-00181~ST Document 1 Fi'|ed 02/27/19 Page 5 of 10 PagelD #: 5

Staten Island home. During Co-Conspirator-l ’s visits to Victim-l’s home, Victim-l showed
Co-Conspirator-l where Victim~l stored marijuana, United States currency, a safe, jewelry,
elothing, collector edition Michael Jordan sneakers and a BB gun.

4. Victim-l further stated that on or about July 8, 2018 at approximately
2:15 p.m., Co-Conspirator~l and Victim-l agreed by phone to meet regarding the sale of the
high quality marijuana at the corner of Slaight Street and Nicholson Avenue in Staten Island,
New York. Feeling comfortable based on their prior interactions, Victim-l drove to the
meeting along with Victim-2 and Victim-S. Aiter arriving at the location, Victim-l saw Co-
Conspirator-l, but as Victim~l prepared to purchase the marijuana, three unknown men
appeared and one of the men, later identified as FLOYD, displayed a firearm and pointed it at
Victim-l ’s head and chest. Co-Conspirator-l immediately ran away. FLOYD then stated in
sum and substance, “take your chain off,” and, “give me all your money before I smack you
with this Duce-Duce.” Along with FLOYD were men later identified as Co-Conspirator~Z and
Co-Conspirator-S.

5. According to both Victim-l and Victim-Z, after FLOYD demanded
Victim-l ’s chain and money, FLOYD then told Victim-l and Victim-2 to get out of the car.
Victim-Z responded that Victim~3 was in the back seat of the car and FLOYD stated in sum
and substance, “get in the back seat we are not doing this here.” FLOYD, Victim-l and Victim-
2 then sat in the back seat of the car with Victim-3. Co-Conspirator-2 got into the car’s driver’s
seat and Co-Conspirator-3 sat in the car’s front passenger seat. FLOYD continued to point the
gun at Victim-l ’s head and chest as Co-Conspirator-3 took Victim-l and Victim-Z’s
cellphones. Co-Conspirator-Z then drove to Victim-l and Victim-Z’s Staten Island home.

5

 

Case 1:19-mj-00181-ST Document 1 Filed 02/27/19 Page 6 of 10 PageID #: 6

Neither Victim-l nor Victim-2, provided directions or their home address to Co-Conspirator-
2.

6. Surveillance cameras at Victim-l and Victim-Z’s horne captured video
footage of FLOYD, Co~Conspirator-Z and Co-Conspirator-3. None of the men wore masks,
and the images captured by the surveillance cameras show Victim-l, FLOYD and Co-
Conspirator-3 entering the horne. FLOYD was wearing a black t-shirt, black pants and black
and white sneakers. Co~Conspirator-3 was wearing a black du-rag, white t-shirt, tan colored
shorts and white sneakers. When FLOYD and Co-Conspirator-3 entered the home they did
not have anything covering their hands.

7 . Victim»l stated that, once inside the home, FLOYD and Co-Conspirator-
3 put on latex gloves. FLOYD and Co-Conspirator-3 immediately went to the area of the
house where Victim-l had previously shown Co-Conspirator~l marijuana, United States
currency, a safe, jewelry, clothing, collector edition Michael Jordan sneakers and a BB gun.
Also while inside the home Co-Conspirator-3 told Victim-l that he had a gun, but that it was
not as large as FLOYD’s gun. Co-Conspirator-?) did not show Victim-l the additional firearm

8. Victim~l further explained that FLOYD and Co-Conspirator-3 placed
Victim~l and Victim-Z’s property from their house into various bags. When FLOYD was

unable to locate the BB gun he demanded that Victim-l give him the BB gun.4 Victim-l

 

4 Before the July 8, 2018 kidnapping and armed robbery, but after Victim-l
showed Co-Conspirator-l the location of Victim-l ’s BB gun, Victim-l moved the location of
the BB gun because Victim-l was afraid of an investigation concerning Victim-l ’s neighbors

and Child and Protective Services.

Case 1:19-mj-00181-ST Document 1 Filed 02/27/19 Pagei~7 ot 10 Page|D #: 7

located the BB gun and gave it to FLOYD. Co-Conspirator-3 then told Victim-l that in order
to avoid suspicion by Victim-l and Victim-Z’s neighbors, Victim-l had to help FLOYD and
Co-Conspirator-3 carry Victim-l and Victim-Z’s property outside of the house.

9. While FLOYD, Co-Conspirator~3 and Victim-l were inside the
residence, surveillance video also captured Co-Conspirator-2, Victim-2 and Victim-3 outside
the residence. Co-Conspirator-Z, did not wear a mask. He wore a black du-rag, black shirt
and dark pants, along with white and dark colored shoes. Co-Conspirator-Z initially had his
hands in his pants’ pockets concealing the fact that he was wearing what Victim-Z described,
and later parts of the surveillance video corroborates, as white latex gloves. As Co-
Conspirator-2 and Victim-Z waited for the men inside the home, Victim-Z stated that Victim~
2 asked Co-Conspirator~2 to take off the white latex gloves in order to avoid suspicion by
Victim-Z’s neighbors Victim-2 feared for Victim~l ’s safety if police arrived while the men
were inside Victim-Z’s home with Victim-l. Co-Conspirator-2 complied with Victim-Z’s
request, and surveillance video corroborates Victim-Z’s description of Co~Conspirator-Z
removing his white latex gloves.

10. At approximately 3:00 p.m. surveillance videos further captured
FLOYD, Co-Conspirator-2 and Co-Conspirator-3 carry Victim-l and Victim-Z’s property
away from the residence. As FLOYD, Co-Conspirator-2 and Co-Conspirator~S walked away

from the home, Co-Conspirator-3 was no longer wearing his black du-rag.5 As they exit the

 

5 On July 8, 2018 following the kidnapping and armed robbery, Victim~2 was
cleaning Victim-l and Victim-Z’s home and found a black du-rag. Victim-2 reported the
7

 

Case 1:19-mj-00181-ST Document 1 Filed 02/27/19 Page 8 of 10 PageID #: 8

home, Co-Conspirator-3 appeared to be wearing blue latex gloves and PLOYD appeared to be
wearing white latex gloves. According to both Victim-l and Victim-2, they begged Co-
Conspirator-3 for the return of their cell phones. Additional surveillance videos then captured
Co-Conspirator-3 returning the eellphones as FLOYD, Co-Conspirator-Z and Co-Conspirator~
3 then walked approximately one block to the intersection of Orange Avenue and Seymour
Street.

11. Also at approximately 3:00 p.m., an eyewitness (hereafter “EW-l”)
stated that EW-l parked near the corner of Orange Avenue and Seymour Avenue, and noticed
what EW-l believed Was either a 2007 or a 2008 black model 740 BMW. EW-l also noticed
that the car was idling and was occupied by what appeared to be one male driver. The driver’s
head was down and EW-l thought it was strange that the driver was wearing a black hooded
sweatshirt with the hood up, EW-l also remembered the black BMW had an orange New York
license plate. EW-l, also thought that the driver of the black BMW might have had dreadlocks
coming out from underneath the hood of the sweatshirt Additional surveillance cameras from
a residence also on Seymour Avenue captured what appeared to be the black BMW driving at
a high rate of speed following the kidnapping and armed robbery towards Port Richmond
Avenue.

` 12. Shortly after the kidnapping and armed robbery, Victim-l received a text
message from Co-Conspirator-l, stating, “I didn’t no DAT short was gonna happen dey must

been plotting on me Call me.” Victim-l did not respond back to this text message. Victim-l

 

recovery of the du-rag to police and the foice of Chief Medical Examiner tested the du-rag
for DNA. The DNA sample results include three DNA contributors

8

 

Case 1;19-mj~00181-ST Document 1 Filed 02/27/19 Page 9 of 10 Page|D #: 9

has not heard from Co-Conspirator-l since this July 8, 2018 text message In the period prior
to the armed kidnapping and armed robbery, Victim-l and Co-Conspirator-l were in contact
approximately several times per month.6

13. Records from AT&T, Inc. and Sprint, Inc. reflect that Co-Conspirator-
1 ’s cellular telephone number exchanged multiple communications with the,FLOYD’s cellular
telephone, between July 7, 2018 through July 9, 2018,7 Including on or about July 8, 2018,
the date of the armed kidnapping and aimed robbery, there were 22 phone contacts between
Co-Conspirator-l ’s cellular telephone number and FLOYD’s cellular telephone

14. On August 2, 2018, law enforcement agents showed photo arrays to
Victim-l and Victim-2 a photo array containing a picture of FLOYD. Victim~l and Victim-2
each separately identified FLOYD and stated that he Was the man with the gun on July 8, 2018.

15. Later the same day, outside the presence of law enforcement, Victim-2
found that Victim~2 had received a Facebook friend suggestion to add “Allan Floyd” as a
“friend.” Victim-2 immediately recognized the friend suggestion as the man with the gun and

the person Victim-2 earlier identified in the photo array. Victim-2 reviewed FLOYD’s

 

6 ln addition to Victim-l communicating with Co-Conspirator-l through text
messages, on August 4, 2018, law enforcement officers responded to a domestic incident
involving Co-Conspirator~l where he provided the telephone number associated with the prior

text messages with Victim-l.

7 On or about August 7, 2018, FLOYD was involved in a traffic stop by law
enforcement officers where FLOYD provided the telephone number associated with prior
communications with Co-Conspirator-l’s telephone number.

9

Case 1:19-mj~00181-ST Document 1 Filed 02/27/19 Page 10 of 10 Page|D #: 10

Facebook photos and saw FLOYD wearing what appeared to be a pair ofVictim~l ’s Air Jordan
sneakers and Victim-Z’s watch, both of which were taken on July 8, 2018.
WHER_EFORE, your deponent respectfully requests that defendant ALLAN

FLOYD, also known as “Rugar Richmond Ace,” be dealt with according to law.

Respectfully submitted,

FIN§ARR FLEr\/;YNG
Tas Force OHicer

Bureau of Alcohol, Tobacco, Firearms and
Explosives

 

Subscribed and sworn to before this
QQ day orrebruary, 2019

/s/ SLT

HONORABLE STl/EVEN L. TISCI_ONE

UNITED STATES MAGISTRATE JUDGE
EASTERN DISTRICT OF NEW YORK

 

10

EXHIBIT B

 

MKM:PAS
F. #2018R01782

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

__________________ X
UNITED STATES OF AMERICA ,_ ,
TO BE FILED UNDER SEAL
~ against ~
COMPLAINT AND AFFIDAVIT
BARIN BROWN, IN SUPPORT OF AN
also known as asc/mfg APPLICATION ron ARREST
JAsoN CRowDER, _.__WARRANTS
also known as “Jason Ortiz,”
EDWARD GoTAY, (T- 18, U-S.C., §§ 1201(§>)(1), 1201(§)(1),
also known as “Younggod Edde,” 1951(3)> 924(0)(1)(A)(1)»
924(0)(1)(A)(ii) and 2)
Defendants.
Cr. No. l9-MJ-l98-JG
__________________ X

EASTERN DISTRICT OF NEW YORK, SS:

FINBARR FLEl\/HNG, being duly sworn, deposes and states that he is a Task
Force Officer with the Bureau of Alcohol, Tobacco, Firearrns and Explosives (hereafter
°‘ATF”), duly appointed according to law and acting as such and states as follows:

ln or about July 2018, Within the Eastern District of New York and elsewhere,
the defendants BARIN BROWN, also known as “Scruff,” JASON CROWDER, also known
as “Jason Crtiz,” Allan Floyd, also known as “Rugar Richrnond Ace,” and EDWARD
GOTAY, also known as “Younggod Edde,” together with others, did knowingly and'
intentionally conspire to seize, contine, inveigle, kidnap, abduct and carry away and hold, for
ransom and reward and otherwise, one or more persons, to wit: Victim-l, Victim-2 and Victim-

3 (a child who was approximately l6~1nonths old), individuals Whose identities are known to

 

the Affiant, and to use one or more means, facilities and instrumentalities of interstate and
foreign commerce, to wit: cellular telephones, in committing and in furtherance of the
commission of the offense, contrary to Title 18, United States Code, Sections lZOl(c)(l) and
1201(¢%)(1)-1
ln furtherance of the conspiracy and to effect its objects, within the Eastern

District of New York and elsewhere, the defendants BARIN BROWN, also known as “Scruff,”
JASON CROWDER, also known as “Jason Oitiz,” Allan Floyd, also known as “Rugar
Richmond Ace,” and EDWARD GOTAY, also known as “Younggod Edde,” together with
others, did commit and cause to be committed, among others, the following overt acts:

(a) On or about July 8, 2018, defendant BARIN BROWN and
Victim-l agreed to meet in Staten Island, New York for a marijuana sale;

(b) On or about July 8, 2018, defendant Allan Floyd, in the presence
of defendant JASON CROWDER and defendant EDWARD GOTAY, pointed a firearm at the

head and chest of Victim~l ;

(c) On or about July 8, 2018, defendant Allan Floyd, defendant
JAS ON CROWDER and defendant EDWARD GOTAY forced Victim~l and Victim-Z into

the victims’ car;

 

1 On or about February 27, 2019, defendant Allan Floyd was arrested and charged
pursuant to an affidavit and criminal complaint issued by Magistrate Judge Steven L. Tiscione
(19-M1~181 (ST)). `

 

(d) On or about July 8, 2018, defendant EDWARD GOTAY
transported Victim-l, Victim-2 and Victim~B, in the victims’ car, to their residence, along with
defendant Allan F loyd and defendant JAS ON CROWDER;

(e) On or about luly 8, 2018, defendant Allan Floyd and defendant
JASON CROWDER forced Victim-l to enter the victims’ residence;

(f) On or about July 8, 2018, defendant EDWARD GOTAY,
watched Victim-Z and Victim~3, outside of the victims’ residence, as defendant Allan Floyd,
and defendant JAS ON CROWDER were inside the victims’ residence with Victim-l;

(g) 0n or about July 8, 2018, defendant JASO_N CROWDER, while
inside the victims’ residence, told Victim-l to help carry outside the victims’ property to avoid
suspicion by'the victims’ neighbors;

(h) On4 or about July 8, 2018, defendant JASON CROWDER,
defendant Allan Floyd and defendant EDWARD GOTAY, took Victim~l and Victim-Z’s
property including, but not limited to, marijuana, United States currency, a safe, jewelry,
clothing, collector edition Michael Jordan sneakers and a BB gun; and

(i) On or about July 8, 2018, defendant JASON CROWDER,

1 defendant Allan Floyd and defendant EDWARD GOTAY, fled the location in a car driven by
defendant BARIN BROWN, also known as “Scruff.”
(Title 18, United States Code, Sections 1201(0)(1) and 120l(g)(l))
On or about July 8, 2018, within the Eastern Distriot of New York, the
defendants BARIN BROWN, also known as “Scruff,” JASON CROWDER, also known as
“Jason Ortiz,” Allan Floyd, also known as “Rugar Richmond Ace,” EDWARD GOTAY, also

` known as “Younggod Edde,” together with others, did knowingly and intentionally obstruct,
3

delay and affect commerce and the movement of articles and commodities in commerce, by
robbery, to wit: the robbery of a narcotics trafficker in Staten Island, New York.
(Title 18, United States Code, Sections l951(a) and 2)

On or about July 8, 2018, within the Eastern District of New York, the
defendants BARIN BROWN, also known as “Scruff,” JASON CROWDER, also known as
“Jason Ortiz,” Allan Floyd, also known as “Rugar Richmond Ace,” and EDWARD GOTAY,
also known as “Younggod Edde,” along with others, did knowingly and intentionally use and
carry one or more firearms during and in relation to a crime of violence, to wit: the July 8,
2018 robbery referred to above, and did knowingly and intentionally possess said firearms in
furtherance of said crime of violence, one or more of which firearms were brandished

(Title 18, United States Code, Sections 924(0)(1)(A)(i), 924(0)(1)(A)(ii) and 2)

The source of your deponent’s information and the grounds for his belief are

\

as follows:2

l. 1 am a Task Force Officer (hereafter “TFO”) with the ATF. l have been
a TF 0 since 2014 and have served in the New York City Police Department (hereafter
“NYPD”) for approximately 24 years. l have been involved in the investigation of numerous
cases involving kidnappings, armed robberies and firearms offenses The information in this
Complaint comes from my personal involvement in the investigation, a review of records of

the ATF, NYPD and other government agencies, including video footage recorded by

 

2 Because the purpose of this Complaint and Affidavit in Support of an Arrest
Warrant are to set forth only those facts necessary to establish probable cause to airest, l have
not described all the relevant facts and circumstances of which l am aware.

surveillance cameras, reports of victim interviews and conversations with other law
enforcement officers Unless specifically indicated, all conversations and statements described
in this affidavit are related in sum and substance and in part only.
2. On or about July 8, 2018 at approximately 2:00 p.m., BROWN,
CROWDER, Floyd and GOTAY, participated in the armed kidnapping and armed robbery of
a Staten Island, New York marijuana dealer (hereafter “Victim-l”) along with Victim-l’s
fiancee (hereafter “Victim-2”) and their approximately l6-month old child (hereafter “Victim-
3”) in the Eastern District of New York.3
l3). During interviews by the ATF and NYPD, Victim~l stated that on or about July
8, 2018, Victim~l spoke with BROWN about purchasing high quality marijuana nom
BROWN.4 Victim-l planned to resell some of the high quality marijuana to Victim~l ’s cousin.
On at least one prior occasion, Victim-l purchased marijuana from BROWN and had also
previously smoked marijuana with BROWN at Victim-l"s Staten lsland residence During
BROWN’s visits to Victim-l ’s residence, Victim-l showed BROWN where Victim~l stored
marijuana, United States currency, a safe, jewelry, clothing, collector edition Michael Jordan

sneakers and a BB gun.

 

3 Victim~l has not received any benefits related to this investigation Vicim-l ’s
criminal history includes convictions under New York Penal law for: criminal trespass,
criminal possession of marijuana, aggravated harassment, attempted criminal sale of a
controlled substance and attempted criminal mischief. Victim-2 has not received any benefits
related to this investigation and does not have a criminal record.

4 This and all other statements by the victims and eyewitnesses to law
enforcement are set forth in sum and substance and in part.

4. Victim-l further stated that on or about July 8, 2018 at approximately
2:15 p.m., BROWN and Victim-l agreed by phone to meet regarding the sale of the high
quality marijuana at the corner of Slaight Street and Nicholson Avenue in Staten Island, New
York. Feeling comfortable based on their prior interactions, Victim~l drove to the meeting
along with Victim~2 and Victim~B. After arriving at the location, Victim~l saw BROWN, but
as Victim-l prepared to purchase the marijuana, three unknown men appeared and one of the
men, later identified as Floyd, displayed a firearm and pointed it at Victim~l ’s head and chest.
BROWN immediately ran away. Floyd then stated in sum and substance, “take your chain
of ,” and, “give me all your money before l smack you with this Duce-Duce,” referring to the
firearm. Along with Floyd were men later identified as CROWDER and GOTAY.

5 . According to both Victim~l and Victim-Z, after Floyd demanded Victim-
l’s chain and money, Floyd then told Victim~l and Victim-2 to get out of the car. Victim~2
responded that Victim-B was in the back seat of the car and F loyd stated in sum and substance,
“get in the back seat we are not doing this here.” Floyd, Victim~l and Victim~2 then sat in the
back seat of the car with Victim-B. GOTAY got into the car’s driver’s seat and CROWDER
sat in the car’s front passenger seat. Floyd continued to point the gun at Victim~l ’s head and
chest as CROWDER took Victim-l and Victim~2’s cellphones. GOTAY then drove to Victim~
1 and Victim-2’s Staten Island residence Neither Victim-l nor Victim-2, provided directions
or their residence’s address to GOTAY.

6. Surveillance cameras at Victim-l and Victim~2’s residence captured
video footage of CROWDER, Floyd and GOTAY. None of the men wore masks, and the
images captured by the surveillance cameras show Victim-l, Floyd and CROWDER entering

the residence Floyd was wearing a black t~shiit, black pants and black and white sneakers.

6

 

CROWDER was wearing a black du-rag, white t~shirt, tan colored shorts and white sneakers.
When Floyd and CROWDER entered the residence they did not have anything covering their
hands.

7. Victim~l stated that, once inside the residence, Floyd and CROWDER
put on latex gloves. Floyd and CROWDER immediately went to the area of the house where
Victim-l had previously shown BROWN marijuana, United States currency, a safe, jewelry,
clothing, collector edition Michael Jordan sneakers and a BB gun. Also while inside the
residence, CROWDER told Victim~l that he had a gun, but that it was not as large as Floyd’s
gun. CROWDER did not show Victim~l the additional firearm.

8. Victim-l further explained that Floyd and CROWDER placed Victim~l
and Victim-2’s property from their house into various bags. When F loyd was unable to locate
the BB gun, he demanded that Victim~l give him the BB gun.5 Victim-l located the BB gun
and gave it to Floyd. CROWDER then told Victim~l that in order to avoid suspicion by
Victim~l and Victim~2’ s neighbors, Victim~l had to help Floyd and _CROWDER carry Victim-
1 and Victim~2’s property outside of the house

9. While Floyd, CROWDER and Victim~l were inside the residence,
surveillance video also captured GOTAY, Victim~2 and Victim-3 outside the residence
GOTAY, did not wear a mask. He wore a black du~rag, black shirt-and dark pants, along with

white and dark colored shoes. GOTAY initially had his hands in his pants’ pockets concealing

 

- 5 Before the July 8, 2018 kidnapping and armed robbery, but after Victim~l
showed BROWN the location of Victim#l ’s BB gun, Victim-l moved the location of the BB
gun because Victim~l was afraid of an investigation concerning Victim-l’s neighbors and v
Child and Protective Services.

the fact that he was wearing What Victim~2 described, and later parts of the surveillance video
corroborates, as white latex gloves. As GOTAY and Victim-2 waited for the men inside the
residence, Victim~2 stated that Victim-2 asked GOTAY to take off the white latex gloves in
order to avoid suspicion by Victim~2’s neighbors Victim~2 feared for Victim-l ’S safety if
police arrived while the men were inside .Victim-2’s residence with Victim-l. GOTAY
complied with Victim-2’s request, and surveillance video corroborates Victim-Z’s description
_ of GOTAY removing his white latex gloves.

10. At approximately 3 :00 p.m. surveillance videos further captured
CROWDER, Floyd and GOTAY carry Victim~l and Victim~2’s property away from the
residence As CROWDER, Floyd and GOTAY walked away nom the residence, CROWDER
was no longer wearing his black du-rag.6 As they exit the residence, CROWDER appeared to
be wearing blue latex gloves and Floyd appeared to be wearing white latex gloves. According
to both Victim-l and Victim-2, they begged CROWDER for the return of their cell phones.
Additional surveillance videos then captured CRGWDER returning the cellphones as
CROWDER, Floydland GOTAY then walked approximately one block to the intersection of
Orange Avenue and Seymour Street.

ll. Also at approximately 3 :00 p.m., an eyewitness (hereafter “EW~l”)
Stated that EW-l parked near the corner of Orange Avenue and Seymour Avenue, and noticed

what EW-l believed was either a 2007 or a 2008 black model 740 BMW. EW-l also noticed

 

6 On July 8, 2018 following the kidnapping and armed robbery, Victim~2 was
cleaning Victim-l and Victim-2’s residence and found a black du~rag. Victim-2 reported the
recovery of the du~rag to police and the Office of Chief Medical Examiner tested the du-rag
for DNA. The DNA sample results include three DNA contributors

 

that the car was idling and was occupied by what appeared to be one male driver. The driver’s
head was down and EW-l thought it was strange that the driver was wearing a black hooded
sweatshirt with the hood up. EW~ll also remembered the black BMW had an orange New York
license plate EW~l, also thought that the driver of the black BMW might have had dreadlocks
coming out from underneath the hood of the sweatshirt Additional surveillance cameras from
a residence also on Seymour Avenue captured what appeared to be the black BMW driving at
a high rate of speed following the kidnapping and armed robbery towards Port Richmond
Avenue Based on a review of law enforcement database vehicle records, in or about July
2018, a black model 750 BMW was registered to BROWN’s girlfriend On March l, 2018
BROWN was issued a summons while driving a black model 750 BMW. in addition, in or
about July 2018, BROWN was known by law enforcement representatives to have dreadlocks.

12. Shortly after the kidnapping and armed robbery, Victim-l received a text
message from BROWN, stating, “l didn’t no DAT short was gonna happen dey must been
plotting on me Call me.”\ Victim-l . did not respond to this text message Victim~l has not
heard from BROWN since this July 8, 2018 text message In the period prior to the armed
kidnapping and armed robbery, Victim~l and BROWN were in contact approximately several
times per month.7

13, Records from AT&T, Inc, and Sprint, lnc. reflect that BRGWN’s cellular

telephone number exchanged multiple communications with the Floyd’s cellular telephone

 

7 ln addition to Victim~l communicating with BROWN through text messages,
on August 4, 2018, law enforcement officers responded to a domestic incident involving
BROWN where he provided the telephone number associated with the prior text messages
with Victim-l.

 

 

between July 7, 2018 through July 9, 2018.8 Including on or about July 8, 2018, the date of
the armed kidnapping and armed robbery, there were 22 phone contacts between BROWN’S
cellular telephone number and Floyd’s cellular telephone

14. On August 2, 2018, law enforcement agents showed photo arrays to
Victim~l and Victim~2 including separate photo arrays containing pictures of BROWN, Floyd
and GOTAY. Victim-l and Victim~2 each separately identified BROWN as “Scruff” and
indicated that he was the man who lured them to the purported marijuana deal. Each victim
also separately identified Floyd and stated that he was the man with the gun on July 8, 2018.
However, neither victim identified GOTAY.

15. Later the same day, outside the presence of law enforcement Victim~2
found that Victim~2 had received a Facebook friend suggestion to add “Allan Floyd” as a
“f`riend.” Victim~2 immediately recognized the friend suggestion as the man with the gun and
the person Victim~2 earlier identified in the photo array. Victim~2 reviewed Floyd’ s Facebook
photos and saw Floyd wearing what appeared to be a pair of Victim-l ’s Air Michael Jordan
sneakers and Victim~2’s watch, both of which were taken on July 8, 2018,

16. Victim-2 further found Floyd’s Facebook‘ friends and identified a person
with the Facebook page entitled “Younggod Edde,” Victirn-2 immediately recognized
“Younggod Edde” as the man who waited outside of Victim-2’s residence during the

kidnapping and armed robbery. Victim~2 further identified Facebook photographs of

 

8 On or about August 7, 2018, Floyd was involved in a traffic stop by law
enforcement officers where Floyd provided the telephone number associated with prior
communications with BROWN’s telephone number.

10

 

“Younggod Edde” wearing what Victim~2 believed to be a pair of Victim~l ’s l\/iichael Jordan
sneakers as well as one of Victim-Z’s watches, both items that were taken during the armed
kidnapping and armed robbery, Law enforcement agents who have previously personally
encountered Floyd and GOTAY reviewed the Facebook photographs referenced above, which
were provided by Victim~2 and determined the individual associated with “Younggod Edde”
in the Facebook photographs is GOTAY. ln addition, law enforcement agents confirmed that
the Facebook accounts provided by 4Victim-2 appear to be those belonging to Floyd and
GOTAY.

17. On September 6, 2018, GOTAY was stopped by the NYPD for having
tinted windows GOTAY was driving on a suspended license During the course of the stop,
GOTAY was wearing collector edition black Air l\/.[ichal Jordan Gamma sneakers and a black
and gold watch. Both of these items are consistent with those taken during the armed
kidnaping and armed robbery. Photographs of these items were taken by law enforcement and
on September 12, 2018, Victim~l was shown photos of the black Air l\/lichael lordan Gamma
shoes and the black and gold watch and Victim~l stated that they both appeared to be Victim-
l’s property that was taken during the armed kidnapping and armed robbery

18. In or about January 2019, law enforcement authorities were able to
identify Floyd, GOTAY and BROWN’s residences in Staten Island, New York. On February
26, 2019, the Honorable Magistrate Judge Steven L. Tiscione issued search warrants for
BROWN, F loyd and GOTAY’s residences (19-1\/1€~174 (SLT)). On the morning of February

27, 2019, ATF and NYPD officers (hereafter “the Search Team”), conducted searches of

BROWN, Floyd and GOTAY’s residences

11

19. The Search Team recovered the following items from BROWN’s
residence including but not limited to, multiple pairs of Michael Jordan sneakers and two
watches that are the same make and model as those taken from the victims’ home The Search
Team also recovered, among other things, the following items from Floyd’s residence
multiple pairs of Michael Jordan sneakers, a Michael Jordan sneaker box and two digital
scales

20. ln addition, the Search Team recovered the following items,' among other
things, from GOTAY’s residence: mail matter in GOTAY’s name a backpack containing
men’s underwear that had inside the underwear a heat-sealed bag with a Glock Model 42 .3 80
caliber pistol, serial number AAWT117, and in the pistol’s magazine that wrapped with the
pistol in the underwear were a six rounds of ammunition as well as thirty-five additional .3 80
caliber rounds of ammunition and an ammunition holder. Of those thirty~five additional
rounds of ammunition, two of the rounds were hollow-point ammunition The Search Team
also recovered, among other things, the following: VitaBlend Mannitol powder9; multiple
razor blades; multiple rubber bands; multiple Ziploc bags; three digital scales; a plastic bag
containing green plant like substance that, based upon my training and experience, appears to
be marijuana; multiple sandwich-size Ziploc bags containing multiple white colored rocks that,
based upon my training and experience appears to nbc cocaine base (common referred to as

crack cocaine); multiple sandwich~size Ziploc bags containing white a colored powder

 

9 ' Based upon my training and experience l am familiar that VitaBlend Mannitol
powder is commonly utilized by narcotics traffickers as a cutting agent that is mixed with
narcotics including cocaine base and heroin

12

substance that, based upon my training and experience appears to be powder cocaine base;
and a plastic bag containing a tan colored substance that, based upon my training and
experience appears to be heroin.

21. A review of BROWN’s prior criminal history releveled that he is
currently on bench warrant status in Port Bend County, Texas. In his pending rfcan case
BROWN had two male co-defendants-one of the two co~defendants is listed as a “Jason
Ortiz.” A comparison of law enforcement database information with the photograph and date
of birth provided to Texas authorities for “Jason Ortiz” revealed that this name is in fact an
alias previously used by CROWDER. Law enforcement database information further revealed
that a recent address for CROWDER is within the same Staten Island neighborhood of a prior
address provided by BROWN. 1 compared the date of birth and Texas photograph of “Jason
Oritz” (CROWDER) to the surveillance videos obtain during the course of this investigation,
and, based upon my training`and experience and participation in this investigation, 1 believe

that “.lason Ortiz”-BROWN’s prior Texas co-defendant~is in fact CROWDER.

13

 

WHEREFORE, your deponent respectfully requests that the defendants BARlN
BROWN, also known as “Scruff,” JASON CROWDER, also known as “Jason Ortiz,” and

EDWARD GOTAY, also known as “Younggod Edde” be dealt with according to law.

Respectfully W l

FiNBARR/FLEMNG/ l
Task Force Officer t , l ,
Bur‘eau of Alcohol, Tobacco, Firearms and a

Explosives ' ' . l `

S b `cribed and sworn to before this
Mday of March, 2019

7%;/~

HONORABLE JAMES ORENSTEIN

UNITED STATES MAGISTRATE JUDGE
EASTERN DlSTRlCT OF NEW YORK

 

14

